   Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 1 of 12



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RYDER SYSTEM, INC.,                 )
                                    )
      Plaintiff,                    )
                                    )        CIVIL ACTION NO.
      v.                            )          2:17cv718-MHT
                                    )               (WO)
CHARLESTON ALUMINUM                 )
TRANSPORTATION, LLC and             )
DAVID E. ALLEN,                     )
                                    )
      Defendants.                   )

                                 OPINION

    Plaintiff Ryder System, Inc., filed this lawsuit

against defendants Charleston Aluminum Transportation,

LLC, and David E. Allen pursuant to the Comprehensive

Environmental Response, Compensation and Liability Act

(CERCLA),    42   U.S.C.    §§    9607     and   9613,   and   the      Oil

Pollution Liability and Compensation Act (OPLCA), 33

U.S.C.     §§ 2709   and   2715,     seeking      reimbursement         for

cleanup costs incurred as a result of a truck accident.

The court has subject-matter jurisdiction under 28 U.S.C.

§ 1331 (federal question), 42 U.S.C. § 9613(b) (CERCLA),

and 33 U.S.C. § 2717(b) (OPLCA).             After entering default
      Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 2 of 12



against Charleston Aluminum, the court granted Ryder

System’s        motion     for    default         judgment       and    entered

judgment.        This opinion explains the court’s reasons for

granting the default-judgment motion.



                     I. DEFAULT-JUDGMENT STANDARD

       While entry of default is a necessary condition for

obtaining a default judgment, it is not sufficient.                         “[A]

default is not ‘an absolute confession by the defendant

of     his     liability    and    of       the   plaintiff's          right   to

recover,’ but is instead merely ‘an admission of the

facts cited in the Complaint, which by themselves may or

may     not     be   sufficient      to      establish       a    defendant's

liability.’” Capitol Records v. Rita Carmichael, 508 F.

Supp.     2d    1079,    1083     (S.D.      Ala.   2007)        (Steele,      J.)

(citations omitted).             A default judgment, including the

specific nature and extent of the relief sought, must be

adequately supported in the record.                   See, e.g., Boswell

v. Gumbaytay, No. 2:07-CV-135, 2009 WL 1515912, at *8

(M.D. Ala. June 1, 2009) (Watkins, J.) (in entering a


                                        2
      Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 3 of 12



default judgment, “[t]he court's core duty is ‘to assure

itself that there is a legitimate basis for any damage

award     it    enters’”)     (quoting      Anheuser–Busch,      Inc.       v.

Philpot, 317 F.3d 1264, 1266 (11th Cir. 2003)).



                       II.    FACTUAL BACKGROUND

       Based on the well pleaded factual allegations of the

complaint, and the affidavits and exhibits submitted by

plaintiff Ryder System in support of the motion for

default judgment, the court found the following facts.

On May 27, 2015, a vehicular accident occurred in Lowndes

County,        Alabama.       Defendant       Allen      was   driving       a

tractor-trailer         in   the   course     of   his   employment        for

defendant Charleston Aluminum at the time of accident.

The     tractor-trailer        had     been   leased      to   Charleston

Aluminum       by   Ryder    System.       Allen   was    following        too

closely to truck ahead of him, so that when that truck

had to slow down, Allen could not stop in time and

rear-ended it.         As a result of the crash, the transformer




                                       3
      Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 4 of 12



unit carried by Allen’s trailer fell off and discharged

oil and/or dieletric fluid on to the ground.

       On the same day, local authorities contacted United

States Environmental Services (“USES”) to clean up the

spilled      substances     and    the    soil    contaminated     by      the

substances at the accident site, and Ryder System entered

into a “response action contract” for USES to clean up

the contamination at the accident site.                After completing

the cleanup, USES billed Ryder System $ 116,990.23 for

the costs of the cleanup, which Ryder System paid.                   Ryder

System repeatedly informed Charleston Aluminum that it

was     legally     responsible      for    the    cleanup    costs        and

demanded reimbursement, but Charleston Aluminum did not

respond.



                            III. DISCUSSION

       In the motion for default judgment, Ryder System

sought reimbursement of the $ 116,990.23 it expended for

cleanup costs, and for costs and attorneys’ fees in the

amount of $ 19,058.73 for pursuing this action.


                                      4
      Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 5 of 12



       Ryder    System    sought     to   hold    Charleston     Aluminum

liable under 42 U.S.C. §§ 9607(a) and 9613(f) of CERCLA,

which      governs     the    cleanup     of   hazardous     substances.

Section 9607(a) allows an innocent party to bring a claim

for recoupment of cleanup costs, while § 9613(f) allows

a responsible party to bring a claim for contribution to

the     costs   of   cleanup     from     other   responsible     parties

during or after a civil action under CERCLA.                 See Redwing

Carriers, Inc. v. Saraland Apartments, 94 F.3d 1489, 1496

(11th Cir. 1996).            Ryder System’s claim is best viewed

as an action for recoupment under § 3607(a).1                   That

statute provides, in relevant part, that “the owner and

operator of a vessel or a facility ... shall be liable

for ... any ...         necessary costs of response incurred by




    1. It appears that Ryder System cannot proceed under
§ 9613(f), which “authorizes contribution claims only
‘during or following’ a civil action under” § 9606 or
§ 9607(a) of CERCLA.     Cooper Indus., Inc. v. Aviall
Servs., Inc., 543 U.S. 157, 168 (2004).      Ryder System
represents in its brief that it “was under administrative
enforcement measures at the time of the cleanup.” Brief
(doc. no. 27) at 12.    However, the record contains no
allegations or evidence indicating the existence of a
“civil action” under §§ 9606 or 9607(a).
                            5
   Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 6 of 12



any other person consistent with the national contingency

plan.”     § 9607(a)(1) & (4)(B).           As noted above, “[t]o

bring     a   cost    recovery         action   based       solely      on

§ [9607(a)]...,      [the   plaintiff]      would    have    to   be    an

innocent party to the contamination.”             Redwing Carriers,

94 F.3d 1489, 1496 (11th Cir. 1996).                Here that is the

case, as there is no evidence before the court that Ryder

System caused the contamination.

       To prove a claim under § 9607(a), Ryder System must

establish     that    (1)    the    contamination       occurred        in

connection with a “facility” as defined in 42 U.S.C.

§ 9601(9); (2) “a release or threatened release of a

hazardous substance has occurred;” (3) “the release or

threatened release has caused the plaintiff to incur

response costs consistent with the ‘national contingency

plan (NCP)’”; and (4) Charleston Aluminum is a “covered

person” under § 9607(a).           Redwing Carriers, 94 F.3d at

1497    (citing Dedham Water Co. v. Cumberland Farms Dairy,

Inc., 889 F.2d 1146, 1150 (1st Cir. 1989); Amoco Oil Co.

v. Borden, Inc., 889 F.2d 664, 668 (5th Cir. 1989); Ascon


                                   6
      Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 7 of 12



Properties, Inc. v. Mobil Oil Co., 866 F.2d 1149, 1152-53

(9th Cir. 1989)).

       Ryder System met each of these requirements.                 First,

the      contamination        occurred       in   connection       with      a

“facility”        as   defined    in    42    U.S.C.    § 9601(9):       that

definition        includes    “any     ...    motor    vehicle”    and     the

contamination occurred in connection with the operation

of a tractor-trailer.

       Second, a release or threatened release of hazardous

substances        occurred.       As   a     result    of   the   accident,

dielectric fluid and/or oil from the transformer was

spilled      in    the   soil,    local       authorities     immediately

contacted USES to clean up the contamination, and Ryder

System entered a “response action contract”2 with USES to




    2.   CERCLA defines a “response action contract” as
a written contract or agreement entered into by a
response action contractor with a potentially responsible
party to provide “any removal under this chapter, with
respect to any release or threatened release of a
hazardous substance or pollutant or contaminant.”      42
U.S.C. § 9619(e)(1); see also § 9619 (e)(2) (defining
“response action contractor” as “any person who enters
into a response action contract with respect to any
release or threatened release of a hazardous substance
                            7
      Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 8 of 12



pay for cleanup of the discharged hazardous fluids and

contaminated soils.           See Affidavit of Rose Mandigo (doc.

no. 24-1); Agreement to Conduct Services (doc. no. 27-4).

The cleanup took three weeks.                 See Invoice (doc. no.

27-3) at 2.         As Ryder System points out, the dieletric

fluid and oil in older transformers, many of which are

still       in     use,      are    frequently        contaminated         by

polychlorinated           biphenyls     (PCBs),       with    are   highly

hazardous to human health and the environment, and the

U.S. Environmental Protection Agency (EPA) has developed

stringent        regulations        governing      the       disposal      of

transformers that may contain them.               See Dan Bench, U.S.

Environmental Protection Agency, INDENTIFICATION, MANAGEMENT,

AND   PROPER DISPOSAL   OF   PCC-CONTAINING ELECTRICAL EQUIPMENT    USED IN

MINES,

www.epa.gov/sites/production/files/documents/pcbidmgmt.

pdf.      While Ryder System has not submitted any direct

evidence that the dielectric fluid/oil released from the




or pollutant or contaminant                from   a    facility     and    is
carrying out such contract”).
                           8
   Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 9 of 12



transformer contained PCBs, the court concludes based on

the circumstantial evidence in the record that the spill

either released hazardous substances or threatened to

release hazardous substances.

       Third, the accident caused it to expend funds for

the cleanup.

       Finally,   Ryder   System       has   shown   that    Charleston

Aluminum      meets    the    definition        of    a     potentially

responsible person (“PRP”) in § 9607(a), which defines

PRPs as including the “operators of a facility at the

time the hazardous wastes were disposed.”                    § 9607(a);

United States v. Fleet Factors Corp., 901 F.2d 1550,

1553–54 (11th Cir. 1990), superseded by statute on other

grounds as stated in Monarch Tile, Inc. v. City of

Florence, 212 F.3d 1219 (11th Cir. 2000).                    Charleston

Aluminum was the operator of the tractor trailer at the

time    the   hazardous      substances      were    spilled    in      the

accident.      (As noted earlier, a tractor trailer is a

“facility” under CERCLA.)          Under CERCLA, the definition

of “disposal” includes the “discharge,” “spilling,” or


                                   9
  Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 10 of 12



“leaking” of hazardous waste.           See 42 U.S.C. § 9601(29)

(defining “disposal” by reference to the Solid Waste

Disposal Act (SWDA)); 42 U.S.C. § 6903(3) (SWDA) (“The

term   ‘disposal’     means    the     discharge,     ...   spilling,

leaking, or placing of any ... hazardous waste into or

on any land or water so that such ... hazardous waste or

any constituent thereof may enter the environment”).

Thus, Charleston Aluminum was the operator of a facility

when the hazardous fluids were “disposed.”

       As Ryder System established Charleston Aluminum’s

liability under § 9607(a), and nothing in the record

showed Ryder System to have fault in the matter, the

court found Charleston Aluminum liable to Ryder System

for the entire cost of the response: $ 116,990.23.                      In

addition, the court awarded interest from September 22,

2016, pursuant to § 9607(a), which provides that “[t]he

amounts recoverable in an action under this section shall

include interest on the amounts recoverable,” and “[s]uch

interest shall accrue from the later of (i) the date

payment of a specified amount is demanded in writing, or


                                  10
     Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 11 of 12



(ii) the date of the expenditure concerned.”                        42 U.S.C.

§ 9607(a).        See also Complaint (doc. no. 1) at 3 ¶ 24

(alleging that Ryder System paid USES the full amount of

the invoice on or September 22, 2016).

       Ryder   System     also      sought    costs     of    the   suit    and

attorneys’      fees    in    the    amount    of     $ 19,058.73,      which

covers the period through February 28, 2019, the date of

filing its motions for default judgment.                      “CERCLA § 107

[42 U.S.C. § 9607] does not provide for the award of

private      litigants'       attorney's        fees     associated        with

bringing a cost recovery action.”                    Key Tronic Corp. v.

United States, 511 U.S. 809, 819 (1994).                      However, Ryder

System has submitted its lease agreement with Charleston

Aluminum, which includes two relevant provisions. First,

it includes an indemnification clause whereby Charleston

Aluminum agreed to reimburse Ryder System for the costs

of     emergency        response       contractors,           environmental

clean-up and disposal costs, if any, resulting from the

use of Ryder System’s vehicle.                  Second, it includes a

provision       that,    if    either        party     were    to    initiate


                                      11
  Case 2:17-cv-00718-MHT-SRW Document 32 Filed 12/06/19 Page 12 of 12



litigation to enforce its rights under the contract, the

prevailing party in the litigation would be entitled to

receive reasonable attorneys’ fees and costs.                  Through

this litigation, Ryder System seeks to enforce its right

to indemnification under the lease agreement. Therefore,

the court concluded that Ryder System is entitled to an

award of fees and costs against Charleston Aluminum.

Furthermore, the requested $ 17,411.50 in attorneys’ fees

and the $ 1,291.23 in court fees and expenses appear

reasonable.      Thus, the court has entered judgment for

attorneys’ fees and costs in the amount of $ 19,058.73

against Charleston Aluminum.

    DONE, this the 6th day of December, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  12
